This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A14-1805

                        Bank of America, National Association,
                                   Respondent,

                                           vs.

                              Terry Alan Thornberg, et al.,
                                      Appellants,

                                    John Doe, et al.,
                                      Defendants.

                                  Filed May 18, 2015
                                       Affirmed
                                  Rodenberg, Judge

                              Anoka County District Court
                               File No. 02-CV-14-5035

Curt N. Trisko, Schiller & Adam, P.A., St. Paul, Minnesota (for respondent)

William Bernard Butler, Butler Liberty Law, LLC, Minneapolis, Minnesota (for
appellants)

      Considered and decided by Stauber, Presiding Judge; Bjorkman, Judge; and

Rodenberg, Judge.

                        UNPUBLISHED OPINION

RODENBERG, Judge

      Appellants challenge the district court’s grant of summary judgment in favor of

respondent and its denial of their motion requesting a stay of the proceedings. We affirm.
                                         FACTS

       On March 2, 2005, appellants Terry Thornberg and Marci Thornberg executed a

mortgage to Mortgage Electronic Registration Systems, Inc. (MERS), as nominee for

Prime Mortgage Corporation. The mortgage was filed with the Anoka County Registrar

of Titles (Anoka) on March 17, 2005.        On September 23, 2010, Bank of America

National Association (Bank of America) filed an assignment of the mortgage with

Anoka.

       Appellants stopped making payments on their mortgage sometime in 2009 or

2010. Bank of America initiated foreclosure proceedings on August 7, 2010. A sheriff’s

sale was held on January 10, 2014. Bank of America was the high bidder. A sheriff’s

certificate was recorded on January 14, 2014. The six-month redemption period expired

July 10, 2014. Appellants did not redeem and remained on the premises.

       On August 25, 2014, Bank of America served an eviction summons. At some

point, appellants initiated a separate Torrens proceeding.      On September 18, 2014,

appellants filed a motion to stay the eviction proceedings pending a decision in the

Torrens action. Appellants claimed that they were entitled to a stay because “discovery

will be required to ascertain the legal owner of the [appellants’] mortgage.”

       The next day, September 19, Bank of America moved the district court for

summary judgment. On September 29, 2014, appellants moved the district court for

summary judgment in their favor and submitted a memorandum opposing Bank of

America’s motion for summary judgment.           Appellants argued that either summary

judgment should be denied to Bank of America and granted to appellants, or a stay


                                             2
should be granted. Appellants argued that they were entitled to summary judgment

because “[t]he factual record shows clearly that no default occurred here, meaning that

[Bank of America] was not entitled to foreclose.” In addition to appellants’ argument

that Bank of America does not have standing, appellants argued that “equity bars [Bank

of America] from taking possession” of their home because they “have invested over

$600,000 in their home.” Appellants also argued that the underlying foreclosure was

improper. The only argument in appellants’ motion in support of staying the proceeding

was that there was a pending Torrens proceeding.

      The district court granted Bank of America’s summary judgment motion, denied

appellants’ request for a stay, and denied appellants’ counterclaims. The district court

found that appellants defaulted on their mortgage, that Bank of America was the high

bidder at the sheriff’s sale, that appellants did not redeem the property before the

expiration of the redemption period, and that the appellants remained on the property.

The district court held that “[Bank of America] has met its burden under Minn. R. Civ. P.

56 by demonstrating that it is a person entitled to the premises under Minn. Stat. §

504B.285, subd. 1(1)(ii)” and that there were no issues of material fact. Further, the

district court held “[appellants] are not entitled to a stay of this action merely because

they have commenced another action challenging the validity of the underlying

foreclosure,” citing Deutsche Bank Nat’l Trust Co. v. Hanson, 841 N.W.2d 161 (Minn.

App. 2014). The district court later granted a conditional stay of the writ of recovery,

requiring appellants to post security of $82,867.60. This appeal followed.




                                            3
                                     DECISION

       On appeal from a grant of summary judgment, we review de novo “whether there

are any genuine issues of material fact and whether the district court erred in its

application of the law. We view the evidence in the light most favorable to the party

against whom summary judgment is granted.” STAR Centers, Inc. v. Faegre & Benson,

L.L.P., 644 N.W.2d 72, 76 (Minn. 2002) (citations omitted).          “Eviction actions are

summary proceedings that are intended to adjudicate only the limited question of present

possessory rights to the property. Parties . . . generally may not litigate related claims in

an eviction proceeding.” Hanson, 841 N.W.2d at 164 (citations omitted).

       “A party entitled to possession of real property may recover possession by eviction

when any person holds over real property after the expiration of the time for redemption

on foreclosure of a mortgage.” Fed. Home Loan Mortg. Corp. v. Nedashkovskiy, 801

N.W.2d 190, 192 (Minn. App. 2011); see Minn. Stat § 504B.285, subd. 1(1)(ii) (2014).

A sheriff’s certificate is prima facie evidence of a valid sale and conveyance of title.

Minn. Stat. § 580.19 (2014).

       Appellants submitted evidence to the district court which indicates that they were

not in default but, rather, two years ahead of their mortgage payments. Even viewing the

evidence in the light most favorable to appellants, this information would not compel the

conclusion that the district court erred in granting summary judgment. This evidence

goes to whether the underlying foreclosure was valid, an issue not properly litigated in an

eviction proceeding. See Hanson, 841 N.W.2d at 164; Fed. Home Loan Mort. Corp. v.

Mitchell, ___ N.W.2d ___, ___, 2015 WL 1401595, at *4 (Minn. App. Mar. 30, 2015).


                                             4
Appellants do not dispute that respondent is reflected by the sheriff’s certificate as the

successful buyer at the January 10, 2014 sheriff’s sale.

       Appellants also argue that the district court abused its discretion when it refused to

unconditionally stay the proceedings. Appellants assert that “the case-specific reason for

stay [is] the fact that they will regain possession upon successful resolution of the

contested case Torrens proceeding.” Appellants also assert that the district court erred in

granting Bank of America’s motion for summary judgment, principally because the

underlying foreclosure was in error.

       We review a district court’s decision to deny a stay for an abuse of discretion.

Hanson, 841 N.W.2d at 164. “[P]ending litigation alone does not mandate a stay.” Id. A

dispute concerning the underlying foreclosure is not a case-specific reason to grant a stay.

Id. Further, “the district court is not obligated to grant a stay even when the party does

provide a case-specific reason.” Id.

       The only reasons identified by appellants to the district court, and to us, for staying

the eviction proceedings is that there is a pending Torrens proceeding and that the

underlying foreclosure was invalid. The district court did not abuse its discretion in

denying the stay and, in fact, analyzed the issue correctly.

       Affirmed.




                                              5